                                                         Case 2:20-cv-01706-APG-VCF Document 28 Filed 11/02/20 Page 1 of 3




                                                     1   AARON R. MAURICE, ESQ.
                                                         Nevada Bar No. 6412
                                                     2   BRITTANY WOOD, ESQ.
                                                         Nevada Bar No. 7562
                                                     3   ELIZABETH E. ARONSON, ESQ.
                                                         Nevada Bar No. 14472
                                                     4   MAURICE WOOD
                                                         9525 Hillwood Drive, Suite 140
                                                     5   Las Vegas, Nevada 89134
                                                         Telephone: (702) 463-7616
                                                     6   Facsimile: (702) 463-6224
                                                         E-Mail: amaurice@mauricewood.com
                                                     7              bwood@mauricewood.com
                                                                    earonson@mauricewood.com
                                                     8
                                                         Attorneys for Defendant,
                                                     9   WESTCOR        LAND      TITLE         INSURANCE
                                                         COMPANY
                                                    10
                                                                                     UNITED STATES DISTRICT COURT
                                                    11
          Tel: (702) 463-7616 Fax: (702) 463-6224




                                                                                           DISTRICT OF NEVADA
               9525 Hillwood Drive, Suite 140




                                                    12
MAURICE WOOD
                  Las Vegas, Nevada 89134




                                                                                         ***
                                                    13    DEUTSCHE BANK NATIONAL TRUST                           CASE NO. 2:20-cv-01706-APG-VCF
                                                          COMPANY AS TRUSTEE FOR NEW
                                                    14    CENTURY HOME EQUITY LOAN TRUST,
                                                          SERIES  2005-D,   ASSET    BACKED
                                                    15    PASSTHROUGH CERTIFICATES,                              STIPULATION AND ORDER TO
                                                                          Plaintiff,                             EXTEND TIME PERIOD TO
                                                    16
                                                                                                                 RESPOND TO OPPOSITION TO
                                                                     vs.
                                                    17                                                           MOTION TO DISMISS [ECF 23]
                                                          WESTCOR LAND TITLE INSURANCE                           AND COUNTERMOTION FOR
                                                    18    COMPANY; DOE INDIVIDUALS I through X;                  SUMMARY JUDGMENT [ECF 24]
                                                          and ROE CORPORATIONS XI through XX,                    AND TO EXTEND PAGE LIMIT
                                                    19    inclusive,                                             FOR REPLY
                                                    20                            Defendants.                    [First Request]
                                                    21

                                                    22

                                                    23

                                                    24              COME NOW Plaintiff, Deutsche Bank National Trust Company as Trustee for New
                                                    25   Century Home Equity Loan Trust, Series 2005-D, Asset Backed Pass-Through Certificates
                                                    26   (“Deutsche Bank”), and Defendant, Westcor Land Title Insurance Company (“Westcor”)
                                                    27   (collectively, the “Parties”), by and through their respective attorneys of record, and hereby
                                                    28   stipulate and agree as follows:

                                                         (1003-1)                                  Page 1 of 3
                                                         Case 2:20-cv-01706-APG-VCF Document 28 Filed 11/02/20 Page 2 of 3




                                                     1              1. On August 21, 2020, Deutsche Bank filed its Complaint in Eighth Judicial District

                                                     2                 Court, Case No. A-20-819973-C [ECF No. 1-2].

                                                     3              2. On September 15, 2020, Westcor filed a Petition for Removal to this Court [ECF No.

                                                     4                 1].

                                                     5              3. On September 22, 2020, Westcor filed a Motion to Dismiss [ECF No. 9].

                                                     6              4. On October 26, 2020, Deutsche Bank filed its response to Westcor’s Motion to

                                                     7                 Dismiss, entitled Opposition to Motion to Dismiss and Countermotion for Summary

                                                     8                 Judgment [ECF Nos. 23 and 24].

                                                     9              5. Because Deutsche Bank’s response to Westcor’s Motion to Dismiss included a

                                                    10                 Countermotion for Summary Judgment, the deadline for Westcor to file its Reply to

                                                    11                 Deutsche Bank’s Opposition [ECF No. 23] is earlier than its deadline to file its
          Tel: (702) 463-7616 Fax: (702) 463-6224
               9525 Hillwood Drive, Suite 140




                                                    12                 Response to Deutsche Bank’s Countermotion for Summary Judgment [ECF No. 24].
MAURICE WOOD
                  Las Vegas, Nevada 89134




                                                    13              6. In accordance with FRCP 1, Westcor intends to file a single memorandum of points

                                                    14                 and authorities (filed twice to comply with local rules), to respond to ECF No. 23 and

                                                    15                 ECF No. 24.

                                                    16              7. The timing of Deutsche Bank’s filing of the Response created a scheduling conflict for

                                                    17                 Westcor’s counsel due to Westcor’s counsels’ prior commitment to volunteer the week

                                                    18                 of October 27, 2020.

                                                    19              8. The parties have discussed extending the deadline for Westcor to file its Reply and

                                                    20                 Response, extending the deadline to file its Reply by three weeks and extending the

                                                    21                 deadline to file its Response by one week, such that the deadline for both filings would

                                                    22                 be extended to November 23, 2020.

                                                    23              9. The parties further stipulated that the thirty (30) page limit imposed for responses to

                                                    24                 motions for summary judgment will apply to Westcor’s combined points and

                                                    25                 authorities.

                                                    26              10. These extensions are requested to allow counsel for Westcor additional time to review

                                                    27                 and respond to the points and authorities filed by Deutsche Bank while still allowing

                                                    28                 Westcor’s counsel to comply with its previously planned volunteer commitments.

                                                         (1003-1)                                       Page 2 of 3
                                                         Case 2:20-cv-01706-APG-VCF Document 28 Filed 11/02/20 Page 3 of 3




                                                     1               11. Counsel for Deutsche Bank does not oppose the requested extension.

                                                     2               12. This is the first request for an extension which is brough in good faith and not for

                                                     3                  purposes of delay.

                                                     4   DATED this 30th day of October, 2020.                  DATED this 30th day of October, 2020.

                                                     5              MAURICE WOOD                                 WRIGHT, FINLAY & ZAK, LLP

                                                     6    By: /s/ Brittany Wood                               By:/s/ Darren T. Brenner
                                                             AARON R. MAURICE, ESQ.                              DARREN T. BRENNER, ESQ.
                                                     7       Nevada Bar No. 006412                               Nevada Bar No. 8386
                                                             BRITTANY WOOD, ESQ.                                 LINDSAY D. ROBBINS, ESQ.
                                                     8
                                                             Nevada Bar No. 007562                               Nevada Bar No. 13474
                                                     9       ELIZABETH E. ARONSON, ESQ.                          7785 W. Sahara Ave, Suite 200
                                                             Nevada Bar No. 014472                               Las Vegas, Nevada 89117
                                                    10       9525 Hillwood Drive, Suite 140
                                                             Las Vegas, Nevada 89134                             Attorneys for Plaintiff
                                                    11
          Tel: (702) 463-7616 Fax: (702) 463-6224




                                                             Attorneys for Defendant
               9525 Hillwood Drive, Suite 140




                                                    12
MAURICE WOOD
                  Las Vegas, Nevada 89134




                                                    13                                            IT IS SO ORDERED.
                                                         DATED: November 2, 2020
                                                    14
                                                                                                  ________________________________________
                                                    15                                            UNITED STATES DISTRICT COURT JUDGE

                                                    16

                                                    17

                                                    18

                                                    19

                                                    20

                                                    21

                                                    22

                                                    23

                                                    24

                                                    25

                                                    26

                                                    27

                                                    28

                                                         (1003-1)                                       Page 3 of 3
